DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/14/2022 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner, except the documents with strikethrough because Examiner was not able to locate the document. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10-11, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paton (Paton – US 2021/0053484 A1).

As to claim 1, Paton discloses a vehicle defining a vehicle footprint, the vehicle comprising: 
a chassis (Paton: Abstract, [0059], and FIG. 10 the flatbed platform 210); 
a cab (Paton: Abstract, [0059] and FIG. 10 the driver cabin 204) coupled to the chassis (Paton: Abstract and FIG. 10), the cab configured to accommodate an operator (Paton: Abstract, [0059]-[0063], and FIG. 10-24: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle); and 
a warning system (Paton: FIG. 10 the safety bar 10) coupled to a portion of the vehicle (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position), the warning system including: 
a warning device including at least one of a light assembly having a plurality of lights, a flag, or a sign (Paton: [0048], [0058]-[0060], [0062]-[0064], and FIG. 10-15: the preferred embodiment is an illuminable safety bar having warning lights 14 on the swing arm thereof, preferably operable in a flashing state for maximum visual effectiveness, but it will be appreciated that non-illuminating alternatives (for example, instead equipped only reflective indicia) may still benefit from the other advantageous features disclosed herein); and 
a deployment mechanism (Paton: FIG. 1 the swing arm 12 and the actuator 20) coupled to the warning device (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position), 
the deployment mechanism configured to facilitate repositioning the warning device between a stowed position and a deployed position (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position); 
wherein, when in the stowed position, the warning device is completely positioned within or substantially positioned within the vehicle footprint (Paton: Abstract, [0048], [0066]-[0072], FIG.3, 5, 7, and 8, and FIG. 33: Another embodiment features a roof-mounted support base on which the swing arm is pivotal in a horizontal plane between a stowed position residing entirety within the perimeter boundaries of the vehicle roof, and a deployed position spanning laterally outward therefrom); and wherein, when in the deployed position, the warning device extends out of the vehicle footprint and is positioned at a height sufficient so as not to impede the operator as the operator moves around the vehicle footprint (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-24: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position).

As to claim 6, Paton disclose the limitations of claim 1 further comprising the vehicle of Claim 1, wherein the portion of the vehicle includes at least one of a front bumper of the vehicle, a rear bumper of the vehicle, the cab of the vehicle, or a rear assembly of the vehicle (Paton: Abstract, [0059]-[0063], and FIG. 10-24: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle).

As to claim 7, Paton disclose the limitations of claim 6 further comprising the vehicle of Claim 6, wherein the warning device is a first warning device, wherein the deployment mechanism is a first deployment mechanism (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position), and wherein the warning system includes a second warning device and a second deployment mechanism (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another).

As to claim 8, Paton disclose the limitations of claim 7 further comprising the vehicle of Claim 7, wherein the first warning device is coupled to a first side of the front bumper, the rear bumper, the cab, or the rear assembly (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position), and wherein the second warning device is coupled to an opposing second side of the front bumper, the rear bumper, the cab, or the rear assembly (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another).

As to claim 10, Paton disclose the limitations of claim 1 further comprising the vehicle of Claim 1, wherein the warning system includes a flexible or breakaway joint coupling the warning device to the deployment mechanism (Paton: Abstract, [0019], [0022], [0048], [0054], [0064]-[0065], and FIG. 10-29: said safety bar apparatus comprising a swing arm pivotally movable on a support base between a collapsed position of zero or minimal protrusive relation from the vehicle, and a deployed position spanning laterally outward from a side of the vehicle to visually warn oncoming traffic of the potential presence of one or more personnel working at or proximate said vehicle, wherein the swing arm is supported on the vehicle by one or more vehicle mounts affixed to the vehicle, and the support base is securable to said one or more vehicle mounts in a plurality of different positions relative thereto to enable repositioning of the swing arm relative to the vehicle).

As to claim 11, Paton disclose the limitations of claim 1 further comprising the vehicle of Claim 1, wherein the deployment mechanism includes at least one of a rotary joint, a linkage assembly, or an actuator positioned to at least one of (i) pivot the warning device about the rotary joint between the stowed position and the deployed position (Paton: Abstract, [0019], [0022], [0048], [0054], [0064]-[0065], and FIG. 10-29: said safety bar apparatus comprising a swing arm pivotally movable on a support base between a collapsed position of zero or minimal protrusive relation from the vehicle, and a deployed position spanning laterally outward from a side of the vehicle to visually warn oncoming traffic of the potential presence of one or more personnel working at or proximate said vehicle, wherein the swing arm is supported on the vehicle by one or more vehicle mounts affixed to the vehicle, and the support base is securable to said one or more vehicle mounts in a plurality of different positions relative thereto to enable repositioning of the swing arm relative to the vehicle) or (ii) increase a height of the warning device when repositioned from the stowed position to the deployed position.

As to claim 13, Paton disclose the limitations of claim 1 further comprising the vehicle of Claim 11, wherein the deployment mechanism includes the rotary joint and the actuator (Paton: [0048]-[0050], [0054], [0065], and FIG. 1 the actuator 20: proximal end of the swing arm 12 is received between these lugs 37 to enable pivotal support of the swing arm 12 by way of a pivot pin 38 passed horizontally through the lugs 37 and the end-adjacent portion of the swing arm received therebetween. A lower end of the actuator 20 is pivotally coupled to the wider upper portion 34 of the support base 36 so as to reside at an intermediate elevation between the stop shoulder 36 and the pivot support lugs 37. The actuator 20 therefore resides above the stop shoulder 36, whereby upper vehicle mount can never reach a position impacting or interfering with the actuator 20).

As to claim 14, Paton disclose the limitations of claim 13 further comprising the vehicle of Claim 13, wherein the actuator is (i) a linear actuator extending between the portion of the vehicle and the warning device (Paton: [0048]-[0050], [0054], [0065], and FIG. 1 the actuator 20: proximal end of the swing arm 12 is received between these lugs 37 to enable pivotal support of the swing arm 12 by way of a pivot pin 38 passed horizontally through the lugs 37 and the end-adjacent portion of the swing arm received therebetween. A lower end of the actuator 20 is pivotally coupled to the wider upper portion 34 of the support base 36 so as to reside at an intermediate elevation between the stop shoulder 36 and the pivot support lugs 37. The actuator 20 therefore resides above the stop shoulder 36, whereby upper vehicle mount can never reach a position impacting or interfering with the actuator 20) or (ii) a rotary actuator positioned at or coupled to the rotary joint.

As to claim 15, Paton disclose the limitations of claim 13 further comprising the vehicle of Claim 13, wherein the actuator is a biased actuator that biases the warning device into the deployed position (Paton: [0051], [0055], and FIG. 1: The latch is particularly useful in the illustrated embodiment, where the actuator 20 is a gas spring that automatically biases the swing arm into the deployed position, hence the use of a latching mechanism to secure the arm in the collapsed position when not in use. Use of a gas spring avoids the need for an external power source (whether electric, hydraulic or pneumatic), and thereby lends simplicity and cost efficiency), and wherein the deployment mechanism includes a locking mechanism configured to facilitate securing the warning device in the stowed position (Paton: [0051], [0055], and FIG. 1: The latch is particularly useful in the illustrated embodiment, where the actuator 20 is a gas spring that automatically biases the swing arm into the deployed position, hence the use of a latching mechanism to secure the arm in the collapsed position when not in use. Use of a gas spring avoids the need for an external power source (whether electric, hydraulic or pneumatic), and thereby lends simplicity and cost efficiency).

As to claim 18, Paton disclose the limitations of claim 11 further comprising the vehicle of Claim 11, wherein the deployment mechanism includes the rotary joint, wherein the warning device is manually pivotable about the rotary joint (Paton: [0048]-[0050], [0054], [0065], and FIG. 1 the actuator 20: proximal end of the swing arm 12 is received between these lugs 37 to enable pivotal support of the swing arm 12 by way of a pivot pin 38 passed horizontally through the lugs 37 and the end-adjacent portion of the swing arm received therebetween. A lower end of the actuator 20 is pivotally coupled to the wider upper portion 34 of the support base 36 so as to reside at an intermediate elevation between the stop shoulder 36 and the pivot support lugs 37. The actuator 20 therefore resides above the stop shoulder 36, whereby upper vehicle mount can never reach a position impacting or interfering with the actuator 20), and wherein the deployment mechanism includes a locking mechanism configured to facilitate manually securing the warning device in the deployed position (Paton: [0051], [0055], [0070], FIG. 1 and FIG. 30-33: the actuator may be omitted altogether, with reliance instead made on manual deployment of the swing arm when needed, provided a suitable latch or other securement is provided to hold the swing arm in the deployed position after such manual deployment thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paton (Paton – US 2021/0053484 A1) in view of Richardson et al. (Richardson – US 9,914,403 B1).

As to claim 2, Paton disclose the limitations of claim 1 further comprising the vehicle of Claim 1, further comprising a rear assembly coupled to the chassis and positioned behind the cab (Paton: [0059] and FIG. 10-14: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle), except for the claimed limitations of wherein the warning system is coupled to the rear assembly.
However, it has been known in the art of warning device design to implement wherein the warning system is coupled to the rear assembly, as suggested by Richardson, which discloses wherein the warning system is coupled to the rear assembly (Richardson: Abstract, column 4 lines 22 – column 5 lines 15, column 5 lines 52-column 6 lines 9, and FIG. 6: A bracket is provided having a shaft with an upper end for mounting an optical warning device and a platform supporting a lower end of the shaft. The platform is fixed to a side of a truck bed so that the upper end of the shaft extends from the shaft to position the optical warning device at a height higher than the cab of the truck. The bracket freestands mounts the optical warning device since the optical warning device stands alone or on its own foundation provided by the attachment of platform to side of the truck bed, free of support or attachment to any other part of the truck. The platform may be attached by a support member mounted in a stake pocket present along the side of the bed of the truck, or by one or more clamp members to the side of the truck bed).
Therefore, in view of teachings by Paton and Richardson, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device of Paton to include wherein the warning system is coupled to the rear assembly, as suggested by Richardson. The motivation for this is to deploy the warning device at an available position on a vehicle when needed.

As to claim 9, Paton and Richardson disclose the limitations of claim 7 further comprising the vehicle of Claim 7, wherein the first warning device is coupled to one of the front bumper, the rear bumper, the cab (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position), or the rear assembly, and wherein the second warning device is coupled to a different one of the front bumper, the rear bumper, the cab (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another), or the rear assembly (Richardson: Abstract, column 4 lines 22 – column 5 lines 15, column 5 lines 52-column 6 lines 9, and FIG. 6: A bracket is provided having a shaft with an upper end for mounting an optical warning device and a platform supporting a lower end of the shaft. The platform is fixed to a side of a truck bed so that the upper end of the shaft extends from the shaft to position the optical warning device at a height higher than the cab of the truck. The bracket freestands mounts the optical warning device since the optical warning device stands alone or on its own foundation provided by the attachment of platform to side of the truck bed, free of support or attachment to any other part of the truck. The platform may be attached by a support member mounted in a stake pocket present along the side of the bed of the truck, or by one or more clamp members to the side of the truck bed).

Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paton (Paton – US 2021/0053484 A1) in view of Richardson et al. (Richardson – US 9,914,403 B1) and further in view of Roy et al. (Roy – US 11,008,717 B2).

As to claim 3, Paton and Richardson disclose the limitations of claim 2 further comprising the vehicle of Claim 2, wherein the rear assembly includes a headboard positioned behind the cab and a platform extending rearward of the headboard (Paton: [0059] and FIG. 10-14: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle), except for the claimed limitations of wherein the warning device is coupled to the headboard.
However, it has been known in the art of warning device design to implement wherein the warning device is coupled to the headboard, as suggested by Roy, which discloses wherein the warning device is coupled to the headboard (Roy: Abstract, column 8 lines 51-58, column 15 lines 37-43, FIG. 1, and FIG. 4 the board attachment 1350 and the light components 1355: Each of the depicted arrow board attachments 1350 shown in FIGS. 1F, 1G and 1H has a face 1379 that supports light components 1355 which extend away from the plane of the face 1379. The light components 1355 can be selectively illuminated to form left and right pointing arrows to guide traffic around left and right sides of the associated safety truck embodiment 1000).
Therefore, in view of teachings by Paton, Richardson and Roy, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device of Paton and Richardson to include wherein the warning device is coupled to the headboard, as suggested by Roy. The motivation for this is to deploy the warning device at a position on a vehicle when needed.

As to claim 4, Paton, Richardson and Roy disclose the limitations of claim 3 further comprising the vehicle of Claim 3, wherein, when in the stowed positioned, the warning device is positioned in front of the headboard between the cab and the headboard or behind the headboard (Roy: Abstract, column 8 lines 51-58, column 15 lines 37-43, FIG. 1, and FIG. 4 the board attachment 1350 and the light components 1355: Each of the depicted arrow board attachments 1350 shown in FIGS. 1F, 1G and 1H has a face 1379 that supports light components 1355 which extend away from the plane of the face 1379. The light components 1355 can be selectively illuminated to form left and right pointing arrows to guide traffic around left and right sides of the associated safety truck embodiment 1000).

As to claim 5, Paton, Richardson and Roy disclose the limitations of claim 3 further comprising the vehicle of Claim 3, wherein, when in the stowed positioned, the warning device is positioned along a side of the headboard (Paton: Abstract, [0019], [0022], [0048], [0054], [0064]-[0065], and FIG. 10-29: said safety bar apparatus comprising a swing arm pivotally movable on a support base between a collapsed position of zero or minimal protrusive relation from the vehicle, and a deployed position spanning laterally outward from a side of the vehicle to visually warn oncoming traffic of the potential presence of one or more personnel working at or proximate said vehicle, wherein the swing arm is supported on the vehicle by one or more vehicle mounts affixed to the vehicle, and the support base is securable to said one or more vehicle mounts in a plurality of different positions relative thereto to enable repositioning of the swing arm relative to the vehicle and Roy: Abstract, column 8 lines 51-58, column 15 lines 37-43, FIG. 1, and FIG. 4 the board attachment 1350 and the light components 1355: Each of the depicted arrow board attachments 1350 shown in FIGS. 1F, 1G and 1H has a face 1379 that supports light components 1355 which extend away from the plane of the face 1379. The light components 1355 can be selectively illuminated to form left and right pointing arrows to guide traffic around left and right sides of the associated safety truck embodiment 1000).

As to claim 19, Paton, Richardson and Roy discloses all the vehicle limitations as claimed that mirrors the vehicle defining a vehicle footprint limitations in claims 1 and 3; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 3, and the details are as followings:
a vehicle comprising:
a chassis (Paton: Abstract, [0059], and FIG. 10 the flatbed platform 210);
a cab (Paton: Abstract, [0059] and FIG. 10 the driver cabin 204) coupled to the chassis (Paton: Abstract and FIG. 10), the cab configured to accommodate an operator (Paton: Abstract, [0059]-[0063], and FIG. 10-24: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle);
a rear assembly coupled to the chassis, the rear assembly including a headboard positioned behind the cab (Paton: [0059] and FIG. 10-14: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle) and a platform extending rearward of the headboard (Paton: Abstract, [0059]-[0063], and FIG. 10-24: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle);
a first light bar (Paton: FIG. 10 the safety bar 10) coupled proximate a first lateral side of the headboard (Roy: Abstract, column 8 lines 51-58, column 15 lines 37-43, FIG. 1, and FIG. 4 the board attachment 1350 and the light components 1355: Each of the depicted arrow board attachments 1350 shown in FIGS. 1F, 1G and 1H has a face 1379 that supports light components 1355 which extend away from the plane of the face 1379. The light components 1355 can be selectively illuminated to form left and right pointing arrows to guide traffic around left and right sides of the associated safety truck embodiment 1000); and
a second light bar (Paton: [0048], [0058]-[0060], [0062]-[0064], and FIG. 10-15: the preferred embodiment is an illuminable safety bar having warning lights 14 on the swing arm thereof, preferably operable in a flashing state for maximum visual effectiveness, but it will be appreciated that non-illuminating alternatives (for example, instead equipped only reflective indicia) may still benefit from the other advantageous features disclosed herein) coupled proximate an opposing second lateral side of the headboard (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another);
wherein the first light bar and the second light bar are repositionable between a stowed position (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position) and a deployed position (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position);
wherein, when in the stowed position, the first light bar is (i) positioned in front of the headboard between the cab and the headboard, (ii) behind the headboard (Richardson: Abstract, column 4 lines 22 – column 5 lines 15, column 5 lines 52-column 6 lines 9, and FIG. 6: A bracket is provided having a shaft with an upper end for mounting an optical warning device and a platform supporting a lower end of the shaft. The platform is fixed to a side of a truck bed so that the upper end of the shaft extends from the shaft to position the optical warning device at a height higher than the cab of the truck. The bracket freestands mounts the optical warning device since the optical warning device stands alone or on its own foundation provided by the attachment of platform to side of the truck bed, free of support or attachment to any other part of the truck. The platform may be attached by a support member mounted in a stake pocket present along the side of the bed of the truck, or by one or more clamp members to the side of the truck bed), or (iii) along the first lateral side of the headboard (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another);
wherein, when in the stowed position, the second light bar is (i) positioned in front of the headboard between the cab and the headboard, (ii) behind the headboard (Richardson: Abstract, column 4 lines 22 – column 5 lines 15, column 5 lines 52-column 6 lines 9, and FIG. 6: A bracket is provided having a shaft with an upper end for mounting an optical warning device and a platform supporting a lower end of the shaft. The platform is fixed to a side of a truck bed so that the upper end of the shaft extends from the shaft to position the optical warning device at a height higher than the cab of the truck. The bracket freestands mounts the optical warning device since the optical warning device stands alone or on its own foundation provided by the attachment of platform to side of the truck bed, free of support or attachment to any other part of the truck. The platform may be attached by a support member mounted in a stake pocket present along the side of the bed of the truck, or by one or more clamp members to the side of the truck bed), or (iii) along the opposing second lateral side of the headboard (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another); and
wherein, when in the deployed position, the first light bar and the second light bar extend outward from the headboard of the vehicle (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position).

Claims 12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paton (Paton – US 2021/0053484 A1) in view of Nebeker (Nebeker – US 2007/0102609 A1).

As to claim 12, Paton disclose the limitations of claim 11 except for the claimed limitations of the vehicle of Claim 11, wherein the deployment mechanism includes the linkage assembly, the linkage assembly configured to pivot the warning device between the stowed position and the deployed position while increasing the height of the warning device when repositioned from the stowed position to the deployed position.
However, it has been known in the art of warning device design to implement the deployment mechanism includes the linkage assembly, the linkage assembly configured to pivot the warning device between the stowed position and the deployed position while increasing the height of the warning device when repositioned from the stowed position to the deployed position, as suggested by Nebeker, which discloses the deployment mechanism includes the linkage assembly (Nebeker: [0026]-[0027] and FIG. 7 the linkage rod 705), the linkage assembly configured to pivot the warning device between the stowed position and the deployed position while increasing the height of the warning device when repositioned from the stowed position to the deployed position (Nebeker: Abstract, [0008], [0020], [0026]-[0027], FIG. 1-3 and FIG. 7 the linkage rod 705: An emergency light bar mounting assembly for either trucks without a cargo box that extends vertically above the level of the cab, or for trucks having a bed that is lower than the cab, provides additional vertical clearance for the vehicle when needed, by having an emergency light bar mounting platform hinged to an immovable horizontal frame member. The mounting platform is rotated to a horizontal position when the light bar is in use, but rotated to a vertical position when greater vertical clearance is needed for the vehicle on which it is mounted. When the mounting platform is vertically positioned, the contribution of the emergency light bar to the height of the vehicle is completely eliminated. Rotational movement of the mounting platform is accomplished using an electric, hydraulic, pneumatic or manual drive system).
Therefore, in view of teachings by Paton and Nebeker, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device of Paton to include the deployment mechanism includes the linkage assembly, the linkage assembly configured to pivot the warning device between the stowed position and the deployed position while increasing the height of the warning device when repositioned from the stowed position to the deployed position, as suggested by Nebeker. The motivation for this is to deploy the warning device when needed.

As to claim 16, Paton and Nebeker disclose the limitations of claim 13 further comprising the vehicle of Claim 13, wherein the actuator includes a pivot actuator and an extension actuator, and wherein each of the pivot actuator and the extension actuator (Nebeker: Abstract, [0008], [0020], [0026]-[0027], and FIG. 1-8: he cylinder 601 is pivotally attached to the lower inner surface 701 of mounting platform 302 with a shoulder bolt or screw 801. The plunger arm 802 of the cylinder 601 is coupled with a ball joint connection 803 to a first toothed sprocket 804 (the teeth are not visible on this sprocket), which is rotatably anchored through its central axis to the lower inner surface 701 of the mounting platform 302 with a first attachment bolt or screw 805. A reinforced rubber drive belt 806 rotatably couples the first toothed sprocket 804 to a second toothed sprocket 807, which is rotatably anchored through its central axis to the lower inner surface 701 of the mounting platform 302 with a second attachment bolt or screw 808. The second toothed sprocket 807 is of smaller diameter than the first toothed sprocket 804, so that rotary motion of the first sprocket 804 is multiplied in the second sprocket 807. A linkage rod 705, having first and second ball-joint sockets 706A and 706B at opposite ends thereof, connects to a first ball-joint ball (not shown) affixed to the second toothed sprocket 804 and to a second ball-joint ball (also not shown) rigidly affixed to a support bracket 708 that is welded to the horizontal frame member 301. The linkage rod 705 can be adjusted in length at threaded joint 709 so that the upper surfaces 710 and 711 of the horizontal frame member 301 and mounting platform 302, respectively, lie in a common plane when the fold-down emergency light bar support 101 is in a deployed configuration ) is hydraulically-operated, electrically-operated, or pneumatically-operated (Nebeker: Abstract, [0008], [0020], [0026]-[0027], FIG. 1-3 and FIG. 7 the linkage rod 705: An emergency light bar mounting assembly for either trucks without a cargo box that extends vertically above the level of the cab, or for trucks having a bed that is lower than the cab, provides additional vertical clearance for the vehicle when needed, by having an emergency light bar mounting platform hinged to an immovable horizontal frame member. The mounting platform is rotated to a horizontal position when the light bar is in use, but rotated to a vertical position when greater vertical clearance is needed for the vehicle on which it is mounted. When the mounting platform is vertically positioned, the contribution of the emergency light bar to the height of the vehicle is completely eliminated. Rotational movement of the mounting platform is accomplished using an electric, hydraulic, pneumatic or manual drive system).

As to claim 17, Paton and Nebeker disclose the limitations of claim 13 further comprising the vehicle of Claim 13, wherein the actuator includes a pivot actuator and an extension actuator (Nebeker: Abstract, [0008], [0020], [0026]-[0027], and FIG. 1-8: he cylinder 601 is pivotally attached to the lower inner surface 701 of mounting platform 302 with a shoulder bolt or screw 801. The plunger arm 802 of the cylinder 601 is coupled with a ball joint connection 803 to a first toothed sprocket 804 (the teeth are not visible on this sprocket), which is rotatably anchored through its central axis to the lower inner surface 701 of the mounting platform 302 with a first attachment bolt or screw 805. A reinforced rubber drive belt 806 rotatably couples the first toothed sprocket 804 to a second toothed sprocket 807, which is rotatably anchored through its central axis to the lower inner surface 701 of the mounting platform 302 with a second attachment bolt or screw 808. The second toothed sprocket 807 is of smaller diameter than the first toothed sprocket 804, so that rotary motion of the first sprocket 804 is multiplied in the second sprocket 807. A linkage rod 705, having first and second ball-joint sockets 706A and 706B at opposite ends thereof, connects to a first ball-joint ball (not shown) affixed to the second toothed sprocket 804 and to a second ball-joint ball (also not shown) rigidly affixed to a support bracket 708 that is welded to the horizontal frame member 301. The linkage rod 705 can be adjusted in length at threaded joint 709 so that the upper surfaces 710 and 711 of the horizontal frame member 301 and mounting platform 302, respectively, lie in a common plane when the fold-down emergency light bar support 101 is in a deployed configuration ), wherein at least one of the pivot actuator or the extension actuator is manually operated (Nebeker: Abstract, [0008], [0020], [0026]-[0027], FIG. 1-3 and FIG. 7 the linkage rod 705: An emergency light bar mounting assembly for either trucks without a cargo box that extends vertically above the level of the cab, or for trucks having a bed that is lower than the cab, provides additional vertical clearance for the vehicle when needed, by having an emergency light bar mounting platform hinged to an immovable horizontal frame member. The mounting platform is rotated to a horizontal position when the light bar is in use, but rotated to a vertical position when greater vertical clearance is needed for the vehicle on which it is mounted. When the mounting platform is vertically positioned, the contribution of the emergency light bar to the height of the vehicle is completely eliminated. Rotational movement of the mounting platform is accomplished using an electric, hydraulic, pneumatic or manual drive system).

As to claim 20, Paton and Nebeker discloses all the vehicle limitations as claimed that mirrors the vehicle defining a vehicle footprint limitations in claims 1 and 12; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 12, and the details are as followings:
a vehicle comprising: 
a chassis (Paton: Abstract, [0059], and FIG. 10 the flatbed platform 210); 
a cab (Paton: Abstract, [0059] and FIG. 10 the driver cabin 204) coupled to the chassis (Paton: Abstract and FIG. 10), the cab configured to accommodate an operator (Paton: Abstract, [0059]-[0063], and FIG. 10-24: FIGS. 10 through 14 show the safety bar 10 installed on a flatbed wrecker 200, and more specifically mounted the rear wall 202 of the driver cabin 204 of the flatbed wrecker 200, whereby the safety bar 10 resides in a gap space 206 between the driver cabin and the separate rear working section 208 of the vehicle, which in the case of a flatbed wrecker is occupied by the flatbed platform 210 and associated loading winch 212 used to load and transport a wrecked vehicle); 
a first light bar (Paton: FIG. 10 the safety bar 10) coupled to a first portion of the vehicle (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position); 
a second light bar coupled to a second portion of the vehicle (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another); 
a first deployment mechanism (Paton: FIG. 1 the swing arm 12 and the actuator 20); and a second deployment mechanism (Paton: FIG. 1 the swing arm 12 and the actuator 20); 
wherein the first deployment mechanism and the second deployment mechanism are configured to facilitate repositioning the first light bar and the second light bar, respectively (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position), between a stowed position and a deployed position (Paton: [0048], [0051], [0058]-[0060], [0062]-[0064], FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position, and FIG. 10-15: A wiring harness for connecting the lights 14 to an existing power supply of the vehicle is included as part of the apparatus, but is omitted for illustrative simplicity in the drawings, though an on/off switch 40 is shown on the swing arm 12 near the proximal end thereof on the side of the arm that faces upwardly in the deployed position and laterally away from the base in the collapsed position); 
wherein each of the first deployment mechanism and the second deployment mechanism includes at least one of a rotary joint, one or more actuators, one or more locking mechanisms, or a linkage assembly (Paton: Abstract, [0019], [0022], [0048], [0054], [0064]-[0065], and FIG. 10-29: said safety bar apparatus comprising a swing arm pivotally movable on a support base between a collapsed position of zero or minimal protrusive relation from the vehicle, and a deployed position spanning laterally outward from a side of the vehicle to visually warn oncoming traffic of the potential presence of one or more personnel working at or proximate said vehicle, wherein the swing arm is supported on the vehicle by one or more vehicle mounts affixed to the vehicle, and the support base is securable to said one or more vehicle mounts in a plurality of different positions relative thereto to enable repositioning of the swing arm relative to the vehicle); and 
wherein, when in the deployed position, the first light bar and the second light bar extend outward from the vehicle (Paton: [0048], [0058]-[0060], [0062]-[0064], FIG. 10-15: FIGS. 1 through 9 illustrate a safety bar apparatus 10 according to a first embodiment of the present invention, the primary components of which comprise a swing arm 12 equipped with a set of warning lights 14 thereon, an elongated upright support base 16 on which the swing arm 12 is pivotally carried, a pair of repositionable vehicle mounts 18 adjustably and removably coupled to the support base 16, and an actuator 20 operable to effective pivotal movement of the swing arm from a collapsed position hanging alongside the support base 16 in closely adjacent and generally vertical parallel relation thereto, and a deployed position reaching laterally outward from the support base to one side thereof in generally horizontal and perpendicular relation thereto. FIGS. 3, 5, 7 and 8 show the swing arm while stowed in the collapsed position, and FIGS. 1, 2, 4, 6 and 9 show the swing arm in the deployed position) and at an increased height relative to (Nebeker: Abstract, [0008], [0020], [0026]-[0027], FIG. 1-3 and FIG. 7 the linkage rod 705: An emergency light bar mounting assembly for either trucks without a cargo box that extends vertically above the level of the cab, or for trucks having a bed that is lower than the cab, provides additional vertical clearance for the vehicle when needed, by having an emergency light bar mounting platform hinged to an immovable horizontal frame member. The mounting platform is rotated to a horizontal position when the light bar is in use, but rotated to a vertical position when greater vertical clearance is needed for the vehicle on which it is mounted. When the mounting platform is vertically positioned, the contribution of the emergency light bar to the height of the vehicle is completely eliminated. Rotational movement of the mounting platform is accomplished using an electric, hydraulic, pneumatic or manual drive system) when in the stowed position (Paton: [0048], [0058]-[0060], [0062]-[0064], [0072], FIG. 10-15: It will be appreciated that a police cruiser or other vehicle may be equipped with two rooftop safety bars, each installed adjacent a respective side of the vehicle. In embodiments with a 180-degree span between stowed and deployed positions are employed on both sides of a vehicle, offsetting of the support base positions of the two units in the longitudinal direction can be employed to ensure the stowed positions don't interfere with one another). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Robertson, US 2020/0238897 A1, discloses vehicles and bumper assemblies having a stowable lighting assembly.
Eaton, US 2020/0039426 A1, discloses safety alert system for postal and delivery vans and trucks.
Racicot et al., US 2014/0362598 A1, discloses traffic warning device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684